UNITED STATES BANKRUPTCY COURT
I T
DISTRICT OF NEW JERSEY Case No.:20-17390

 

Caption in Compliance with D.N.J. LBR 9004-I(b)
Rhonda E. Greenblatt, Esq.

Attorney at Law Chapter: 13 13
Central Park East

222 New Road, Suite 302
Linwood, NJ 08221

(609) 927-9227 (Phone)

(609) 927-9233 (Fax)
greenblattlawfirm@gmail.com

Judge:Altenburg, Jr.

 

 

In Re:

Johanna Kensky,
Debtor

 

 

LL

CHAPTER 13 DEBTOR'S CERTIFICATION IN OPPOSITION

The debtor in this case opposes the following (choose one):

1. [X ] Cross-Motion for Relief from the Automatic Stay filed by creditor, James E.
Fifth

A hearing has been scheduled for December 15, 2020 at 10:00 a.m.

[ ] Motion to Dismiss filed by the Chapter 13 Trustee.
A hearing has been scheduled for. at

[ ] Certification of Default filed by.

 

I am requesting a hearing be scheduled on this matter.

I oppose the above matter for the following reasons (choose one):

C] Payments have been made in the amount of S a rrttterrrctnrren, DUt have not
been accounted for. Documentation in support is attached.
[ X] Payments have not been made for the following reasons and debtor proposes

repayment as follows (explain your answer):

The validity, classification and amount, if any, of Mr. Fifth’s claim and purported
security interest is disputed and is subject to further litigation in the state court. Mr.
Fifth improperly and fraudulently obtained a default judgment in the state court. My
attorney has filed a motion for limited relief from the automatic stay in order to allow
my special counsel, Mr. McFadden, to vacate the improperly and fraudulently
obtained judgment and assert my defenses and pursue my counterclaims against Mr.

Fifth.

At the time I filed my bankruptcy petition, his default judgment was the subject of a
motion to vacate the default. I have retained Louis McFadden, Esq. as special

Counsel to represent me in the state court action, once I obtain limited relief from the
automatic stay to pursue the motion to vacate the default judgment and other defenses
and counterclaims against Mr. Fifth. Mr. Fifth’s claim is not only unsecured, but his

claim, if any, is unliquidated and must be resolved in state court.
My attorney also recently filed a motion to object to the claim filed by Mr. Fifth,
objecting to the validity, classification and amount, if any, of the claim. My attorney
has filed a motion for limited relief from the automatic stay so that Mr. McFadden,
who has been retained in this case as special counsel with regard to the state court,
action can resume his motion to vacate Mr. Fifth’s improperly and fraudulently
obtained state court judgment and resolve the litigation. I have certain defenses and a
counterclaim against Mr. Fifth in the state court action. The Motion to vacate was
pending when my bankruptcy case was filed. This motion was not delayed. The
validity of Mr. Fifth’s security interest and amount of his claim, if any, is disputed

and subject to further litigation in the state court.

The state court litigation will resolve the amount, if any, of Mr. Fifth’s claim. Once
that is resolved, any money owed to him will be paid through my Chapter 13 Plan. If
the state court vacates the improperly and fraudulently obtained judgment, it is my
understanding that Mr. Fifth’s claim, if any would be unsecured and not entitled to
any adequate protection payments and would be paid the same as any other unsecured
creditor. There is no hardship or prejudice to Mr. Fifth, because the money is being

held by the bank pending the resolution of the state court action.

If anything, this has caused a hardship and prejudice to me since I can not access the
funds in my savings account to make trustee payments or access any of the funds to
finish the repairs on my damaged house so that I can make it habitable and move

back into my home.
The bank account that is the subject matter of Mr. Fifth’s Cross-Motion is owned by

both me and my daughter. I understand that is it also property of the estate.

[X ] Other (explain your answer): See above. See also the accompanying
Certification of Louis McFadden, Esq. also filed in response to this Cross-Motion.

3, This certification is being made in an effort to resolve the issues raised in the

certification of default or motion.

4. I certify under penalty of perjury that the above is true.
Date: December 2020 /s/ Johanna Kensky

Debtor's Signature

 

 

Date:
Co-Debtor's Signature
NOTES:
l. Under D.N.J. LBR 4001-1 (b)(1), this form must be filed with the court and served on the

Chapter 13 Trustee and creditor, if applicable not later than 7 days before the date of the
hearing if filed in opposition to a Motion for Relief from the Automatic Stay or Chapter 13
Trustee's Motion to Dismiss.
Under D.N.J. 4001-1 (b)(2), this form must be filed with the court and served on the Chapter

13 Trustee and creditor, if applicable not later than 14 days after the filing of a Certification
of Default.

rev.8/1/15
